DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office action is in response to the amendment filed on June 27, 2022. Claims 1, 5, 12, and 13 have been amended.  Claim 9 has been cancelled.  Duplicate claims 15 and 16 are now new claims 19 and 20, respectively. Thus, claims 1-8, and 10-20 are pending.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
Applicant’s amendments regarding claim objections, filed June 27, 2022, with
respect to duplicate claims 15 and 16, have been fully considered and are persuasive. The claim objections for duplicate claims 15 and 16 have been withdrawn.


Response to Arguments
Applicant's arguments regarding claim rejections under 35 U.S.C. § 103
filed on June 27, 2022 have been fully considered.  Applicant argues that the currently amended independent claims 1, 12, and 13 with the further limitation of “wherein the biological sensor comprises an isolated, excised moth antenna”, teaches away from the prior art of Martinez where a whole (moth) insect is mounted to the robotic setup (see Figure 1).
	Examiner respectfully disagrees with applicant and opines that Martinez does sufficiently discloses an alternative to utilizing a whole insect with an excised antenna in lieu by comparing the EAG stability between a whole insect vs an excised antenna over time, whereby the excised antenna odor detection degrades faster than on a whole insect, 2 hours vs 8 hours (see Figure 5).   Martinez’s choice of demonstration utilizing a whole insect would be consistent with an airborne robotic mission requirement priority that favors duration (sensor endurance) over take-off weight, whereas it would not be unreasonable for Martinez to use an excised antenna for an airborne mission requirement that prioritized take-off weight over mission duration and may benefit with a lower weight and/or size of a functional biological sensor, therefore the rejection under 35 U.S.C. § 103 remains and is articulated below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Castro (Odor Source Localization on a Nano Quad Copter) in view of Martinez (Using Insect Electroantennogram Sensors on Autonomous Robots for Olfactory Searches).

Regarding claim 1, Castro teaches a solid-state gas sensor-based odor-localizing autonomous air vehicle comprising: an airborne robotic platform; a navigation platform coupled to the airborne robotic platform (see Castro, Abstract, figures 1 and 2, section II, regarding Crazyflie 2.0, an open source nano quadcopter drone capable of autonomous navigation); 
Martinez teaches using bio-hybrid sensors on ground-based autonomous robots for olfactory searches (see Martinez, Abstract, figures 1A and 1B, Protocol section, regarding “a protocol for using insect antennae on autonomous robots and present a proof of concept for tracking odor plumes to their source”).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to combine Castro and Martinez, because Castro teaches the advantages of using an airborne robotic platform over ground-based robotic platform and Martinez teaches the advantages of using biological sensors in lieu or in addition to solid-state sensors, and therefore, as combined, Castro and Martinez is an improvement because both aerial coverage and sensor-to-maneuver response time  augments the operational efficiency of the desired mission objective to map or track olfactory plumes, including support and enablement of, a biological sensor mounted on the airborne robotic platform that reacts to at least one olfactory odor, wherein the biological sensor comprises an isolated, excised moth antenna (see Castro, figures 1 and 2, section II, regarding Gas Sensor Platform mounted on Crazyflie airframe, and see Martinez, figure 5, regarding EAG stability comparison between utilizing a whole (moth) insect vs an excised (moth) antenna, whereby, for example, the gas sensor is a biological sensor that can be either an excised moth antenna or a whole (moth) insect mounted on an airborne robotic platform); a controller communicatively coupled to the airborne robotic platform, the navigation platform, and the biological sensor (see Castro, figures 1 and 2, section II, regarding microcontroller (µC) of Crazyflie) and which: monitors the biological sensor; in response to the biological sensor detecting the at least one olfactory odor, directs the airborne platform to map an olfactory plume of the at least one olfactory odor using an olfactory-driven search pattern (see Martinez, figures 6A and 6C, regarding trajectory map with odor, plume contour, and “surge-casting search strategy”, an example of an olfactory-driven search pattern).

Regarding claim 2, combined Castro and Martinez teaches the bio-hybrid odor-localizing autonomous air vehicle of claim 1, including wherein the controller directs the airborne platform to three-dimensionally map the olfactory plume (see Castro, figure 8, section V, regarding plume detection, plume tracking, source localization, and flight pattern (3D) map).

Regarding claim 3, combined Castro and Martinez teaches the bio-hybrid odor-localizing autonomous air vehicle of claim 1, including further comprising a wireless transmitter communicatively coupled to the controller and a management console, wherein the controller transmit the map of the olfactory plume to the management console via the wireless transmitter (see Castro, Abstract, regarding “the (Crazyflie) drone acquires data from onboard gas and optic flow sensors and is controlled (wirelessly) by a laptop (management console)”, and capable of transmitting telemetry data, which may, for example, contain information to construct a map of an olfactory plume).

Regarding claim 4, combined Castro and Martinez teaches the bio-hybrid odor-localizing autonomous air vehicle of claim 1, including further comprising a memory communicatively coupled to the controller, wherein the controller records the map of the olfactory plume in the memory for later retrieval (see Castro, section I, regarding “The odor data stream is expected to be inherently noisy due to the nature of the environment, so localization algorithms must incorporate an estimation of the odor location based on the measured concentration rather than respond to instantaneous readings”, and therefore, must temporarily store information to be processed by the localization engine, such as for example, on-board memory).

Regarding claim 6, combined Castro and Martinez teaches the bio-hybrid odor-localizing autonomous air vehicle of claim 1, including wherein the navigation platform comprises an optical flow camera (see Castro, figure 2, section II, regarding Optical Flow Sensor).

Regarding claim 7, combined Castro and Martinez teaches the bio-hybrid odor-localizing autonomous air vehicle of claim 1, including wherein the navigation platform comprises an infrared (IR) rangefinder (see Castro, figure 2, section II, regarding ToF Range Sensor).

Regarding claim 8, combined Castro and Martinez teaches the bio-hybrid odor-localizing autonomous air vehicle of claim 1, including wherein the biological sensor comprises a biological sensor that is genetically modified to detect the at least one olfactory odor.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to use genetically modified insects if the desired modification improves up the performance of the biological sensor for its intended purpose, and therefore, motivation for creating and using genetically modified insects is the improve the experimentation results of biological research or for commercial purposes, such as for example, fruit-flies in genetic research, and diamondback moths for pest control.

Regarding claim 10, combined Castro and Martinez teaches the bio-hybrid odor-localizing autonomous air vehicle of claim 1, including wherein the olfactory- driven search pattern comprises an upwind orientation search pattern (see Martinez, figure 6A, regarding “surge-casting search strategy”, whereby the motor action during surge moves upwind).

Regarding claim 11, combined Castro and Martinez teaches the bio-hybrid odor-localizing autonomous air vehicle of claim 1, including wherein the olfactory- driven search pattern comprises a cast-and-surge search pattern (see Martinez, figure 6A, regarding “surge-casting search strategy”, an example of an olfactory-driven search pattern).

Regarding claims 12, independent claim 12 is a drone copter identical to the bio-hybrid odor-localizing autonomous air vehicle of independent claim 1 and its dependent claims 2-4 combined, therefore claim 12 is also rejected under 35 U.S.C. 103 for the same respective rationale as claims 1-4.

Regarding claims 13-20, independent claim 13 is the identical method performed by the bio-hybrid odor-localizing autonomous air vehicle of independent claim 1, and similarly, dependent claims 14-20 of independent claim 13 are also identical methods corresponding to dependent claims 4, 3, 2, 10-11, and 6-7, respectively, of independent claim 1, therefore claims 13-20 are also rejected under 35 U.S.C. 103 for the same respective rationale as claims 1-4, 6-7, and 10-11.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

August 13, 2022


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661